
	
		II
		110th CONGRESS
		1st Session
		S. 1982
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Sanders (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the establishment of the United States
		  Employee Ownership Bank, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Employee Ownership
			 Bank Act.
		2.FindingsCongress finds that—
			(1)over the past 6
			 years, the United States has lost more than 3,000,000 decent paying
			 manufacturing jobs;
			(2)at the end of
			 2006, the United States had a record-breaking trade deficit of more than
			 $763,000,000,000, including a $232,000,000,000 trade deficit with China;
			(3)preserving and
			 increasing decent paying jobs must be a top priority of the United States
			 Congress;
			(4)providing loan
			 guarantees, direct loans, and technical assistance to employees to buy their
			 own companies will preserve and increase employment in the United States;
			 and
			(5)just like the
			 United States Export-Import Bank was created in 1934 during the midst of the
			 Great Depression as a way to increase United States jobs through exports, the
			 time has come to establish the United States Employee Ownership Bank within the
			 Department of the Treasury to preserve and expand jobs in the United
			 States.
			3.Establishment of
			 United States employee ownership bank within the Department of the
			 Treasury
			(a)Establishment
			 requiredBefore the end of the 90-day period beginning on the
			 date of enactment of this Act, the Secretary of the Treasury (in this Act
			 referred to as the Secretary) shall establish the United States
			 Employee Ownership Bank (in this Act referred to as the Bank) to
			 foster increased employee ownership and greater employee participation in
			 company decisionmaking throughout the United States.
			(b)Duties of
			 bankThe Bank shall provide—
				(1)loans
			 subordinated to the interests of all other creditors and loan guarantees, to
			 employees to purchase a business through an employee stock ownership plan or
			 eligible worker-owned cooperative, which shall be at least 51 percent employee
			 owned; and
				(2)grants to States
			 and nonprofit and cooperative organizations with experience in developing
			 employee-owned businesses and worker-owned cooperatives—
					(A)to provide
			 education and outreach to inform people about the possibilities and benefits of
			 employee ownership of companies, gain sharing, and participation in company
			 decisionmaking, including some financial education;
					(B)to provide
			 technical assistance to assist employee efforts to become business
			 owners;
					(C)to provide
			 participation training to teach employees and employers methods of employee
			 participation in company decisionmaking; and
					(D)to conduct
			 objective third party pre-feasibility and feasibility studies to determine if
			 employees who would like to start up employee stock ownership plans or worker
			 cooperatives would be able to create a sustainable business.
					(c)PreconditionsBefore
			 the Bank makes any subordinated loan or loan guarantee under subsection (b)(1),
			 the employees shall submit to the Bank—
				(1)a business plan
			 that shows that—
					(A)not less than 51
			 percent of all interests in the company is owned or controlled by an employee
			 stock ownership plan or eligible worker-owned cooperative;
					(B)the board of
			 directors of the company is elected by all of the participants in the employee
			 stock ownership plan, as well as other shareholders, or by the members of the
			 eligible worker-owned cooperative; and
					(C)all employees
			 receive basic information about company progress and have the opportunity to
			 participate in day-to-day operations; and
					(2)a feasibility
			 study from an objective third party with a positive determination that the
			 employee stock ownership plan or eligible worker owned cooperative will
			 generate enough margin to pay back any loan, subordinated loan, or loan
			 guarantee that was made possible through the Bank.
				(d)Insurance of
			 subordinated loans and loan guarantees
				(1)In
			 generalThe Bank shall, with respect to any subordinated loan or
			 loan guarantee provided under this Act, insure such loan or loan guarantee
			 against the nonrepayment of the outstanding balance of the loan.
				(2)Annual
			 premiumsThe Bank shall fix the annual premium for the insurance
			 of each subordinated loan or loan guarantee under this subsection to be paid by
			 the borrower, in such manner and in such amount as to cover no more than the
			 cost of the insurance.
				(3)Premiums and
			 guarantee fees available to cover lossesThe premiums collected
			 by the Bank from insurance issued under this subsection and the fees collected
			 by the Bank for loan guarantees issued under subsection (b) shall be deposited
			 in a fund in the Treasury, and shall be available to the Bank to cover any
			 losses incurred by the Bank in connection with any such loan or loan
			 guarantee.
				(e)Terms and
			 conditions for loans and loan guaranteesNotwithstanding any
			 other provision of law, a loan or loan guarantee under subsection (b)(1)
			 shall—
				(1)bear interest at
			 an annual rate of, as determined by the Secretary—
					(A)in the case of a
			 direct loan—
						(i)the
			 cost of borrowing to the Department of the Treasury for obligations of
			 comparable maturity; or
						(ii)4
			 percent; and
						(B)in the case of a
			 guaranteed loan, the current applicable market rate for a loan of comparable
			 maturity; and
					(2)have a term not
			 to exceed 12 years.
				(f)Technical
			 assistance in the discretion of the secretaryIn the case of
			 activities under subsection (b)(2)(B), the Secretary may require the
			 Bank—
				(1)to provide for
			 the targeting of key groups, such as retiring business owners, unions,
			 managers, trade associations, and community organizations;
				(2)to encourage
			 cooperation in organizing workshops and conferences;
				(3)to provide for
			 the preparation and distribution of materials concerning employee ownership and
			 participation; and
				(4)to provide
			 training workshops for personnel of State, nonprofit, and cooperative technical
			 assistance organizations and to defray part of the costs of an annual meeting
			 of such organizations to share their experience and best practices.
				(g)Participation
			 training in the discretion of the secretaryIn the case of
			 activities under subsection (b)(2)(C), the Secretary may require the
			 Bank—
				(1)to provide for
			 courses on employee participation; and
				(2)to provide for
			 the development and fostering of networks of employee owned companies to spread
			 the use of successful participation techniques.
				4.Regulations
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary shall promulgate
			 such regulations as are necessary to implement this Act.
			(b)ContentRegulations required by subsection (a)
			 shall include provisions—
				(1)to ensure the
			 safety and soundness of the Bank; and
				(2)to ensure that
			 the Bank will not compete with commercial financial institutions;
				5.Organization of
			 the Bank
			(a)ManagementThere
			 shall be at the head of the Bank, a Director of the United States Employee
			 Ownership Bank (in this Act referred to as the Director), who
			 shall be appointed by, and serve at the pleasure of, the Secretary.
			(b)StaffThe
			 Director may select, appoint, employ, and fix the compensation of such
			 employees as are necessary to carry out the functions of the Bank.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of the Treasury, $100,000,000
			 for fiscal year 2008, and such sums as may be necessary thereafter to carry out
			 this Act.
		
